              Case 19-20020 Document 43 Filed in TXSB on 01/28/19 Page 1 of 6



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION

    In re:                                                  §
                                                            §
    SAM KANE BEEF PROCESSORS, LLC,1                         §               Case No. 19-20020
                                                            §
              Debtor.                                       §               Chapter 11

     DEBTOR’S SUPPLEMENTAL EMERGENCY MOTION FOR INTERIM ORDER (I)
     AUTHORIZING THE DEBTOR TO (A) USE PROPERTY OF THE ESTATE, OR IN
      THE ALTERNATIVE (B) USE CASH COLLATERAL PURSUANT TO SECTION
    363(C) OF THE BANKRUPTCY CODE; (II) GRANTING ADEQUATE PROTECTION
           FOR THE USE THEREOF; AND (III) GRANTING RELATED RELIEF
                           [Relates to ECF # 5 and 22]

             THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT
             YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY
             CONTACT THE MOVING PARTY TO RESOLVE THE DISPUTE. IF
             YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A
             RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST
             FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE
             THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY
             THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
             TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT
             FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
             HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE
             HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT
             MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE
             THE MOTION AT THE HEARING.
             EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT
             CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN YOU
             WILL HAVE LESS THAN 21 DAYS TO ANSWER, IF YOU OBJECT TO
             THE REQUESTED RELIEF OR IF YOU BELEIVE THAT THE
             EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU SHOULD
             FILE AN IMMEDIATE RESPONSE. THERE WILL BE A HEARING ON
             REPRESENTED           PARTIES           SHOULD           ACT       THROUGH             THEIR
             ATTORNEY.
             Sam Kane Beef Processors, LLC, the above captioned debtor and debtor in possession (the

“Debtor”), hereby files this Supplemental Emergency Motion for Interim Order (I) Authorizing


1
  The Debtor in this Chapter 11 Case, along with the last four digits of the Debtor’s federal tax identification number,
is: Sam Kane Beef Processors, LLC (0433).
             Case 19-20020 Document 43 Filed in TXSB on 01/28/19 Page 2 of 6



the Debtor to (A) Use of Property of the Estate, or in the alternative, (B) Use Cash Collateral

Pursuant to Section 363(c) of the Bankruptcy Code, (II) Granting Adequate Protection for the Use

Thereof, and (III) Granting Related Relief (the “Motion”) and in support hereof, respectfully states

as follows:

             I.   BASIS FOR EMERGENCY RELIEF AND BACKGROUND FACTS

           1.       The Debtor filed this bankruptcy in order to preserve its ability to complete a sale

of substantially all of the Debtor’s assets as a going concern. As previously disclosed in the

Debtor’s fist-day pleadings, the anticipated sale was the culmination of an extensive pre-petition

marketing process conducted by the Debtor’s investment bank, Gordian Group, LLC (“Gordian”).

As such, in its Emergency Motion for Interim Order (I) Authorizing the Debtor to (A) Use of

Property of the Estate, or in the alternative, (B) Use Cash Collateral Pursuant to Section 363(c) of

the Bankruptcy Code, (II) Granting Adequate Protection for the Use Thereof, (III) Scheduling a

Final Hearing Pursuant to Bankruptcy Rule 4001 as to Use of Cash Collateral, and (IV) Granting

Related Relief (the “Cash Collateral Motion”)2, the Debtor sought emergency use of estate

property or, in the alternative, cash collateral in order to facilitate completion of definitive

documentation with the Debtor’s identified stalking horse purchaser. The Cash Collateral Motion

was supported by The Texas Cattle Feeders (“TCF”)3 and unopposed by the Debtor’s pre-petition

secured lender, Marquette Transportation Finance, LLC (“Marquette”). Following representations

from counsel for the Debtor, TCF, and Marquette, the Court entered its Interim Order (I)

Authorizing the Debtor to (A) Use of Property of the Estate, or (B) Use of Collateral Pursuant to


2
    Capitalized terms not defined herein shall have the meaning set forth in the Cash Collateral Motion.
3
 The identity of the individuals or entities that comprise The Texas Cattle Feeders and their collective interests is not
clear at this time. Attorneys Craig Stokes and David LeBas each filed a Notice of Appearance of and Requests for
Notices and Papers [ECF # 4 and ECF # 20, respectively] that identifies various parties collectively referred to as The
Texas Cattle Feeders. The Texas Cattle Feeders have not, however, filed a statement pursuant to Bankruptcy Rule
2019.

                                                            2
         Case 19-20020 Document 43 Filed in TXSB on 01/28/19 Page 3 of 6



363(c) of the Bankruptcy Code; (II) Granting Adequate Protection for the Use Therefore; (III)

Scheduling a Final Hearing Pursuant to Bankruptcy Rule 4001 as to Use of Cash Collateral; and

(IV) Granting Related Relief [ECF # 22], authorizing interim use of cash collateral and setting a

final hearing for February 1, 2018.

       2.      Since the filing, and as result of circumstances well beyond the Debtor’s control,

the Debtor has determined that moving forward with its previously identified stalking horse

purchaser is not practicable.

       3.      Additionally, TCF lawyers have provided notice to the Debtor that seemingly

withdraws their prior consent to use of estate property/cash collateral. TCF attorneys have also

demanded that the Debtor take certain actions that the Debtor, in its business judgment, believes

would be detrimental to the estate as a whole and would cause specific harm to the assets to which

TCF members assert an interest.

       4.      To make matters even more complicated, the Debtor is not in a position – and TCF

has not established – the validity and priority of its asserted interest. In addition to TCF, Marquette

asserts first priority liens in and to all of the Debtor’s inventory and accounts receivable. Further,

pursuant to the Receivership Order and the Receivership Finance Stipulation (which stipulation

was executed by, among other parties, TCF counsel, Mr. Stokes), certain parties providing goods

and services to the Receivership estate are entitled to reimbursement from any PSA Trust Assets

or Marquette collateral.

       5.      And, yet, as the Debtor set forth in its first day pleadings, the Debtor’s assets are of

a nature that precludes the Debtor from idly sitting back while sorting through these various issues.

The Debtor sells meat products for public consumption. Every day that these products are not sold

diminishes their value and increases the risk of spoilage.



                                                  3
         Case 19-20020 Document 43 Filed in TXSB on 01/28/19 Page 4 of 6



       6.      Further, the Debtor’s facility, if not maintained, poses an imminent risk to its

surrounding area. As has been previously disclosed, the Debtor’s waste water facility has only

just recently been repaired and brought into compliance with City and State regulations. The

system requires further remedial actions to ensured continued safe operation. Additionally, the

Plant utilizes an ammonia-based refrigeration system.         The system requires the Debtor to

significant quantities of ammonia. To keep the ammonia in a stable, safe state, the stored ammonia

must be maintained in a cooled environment. If the Debtor fails to do so or the ammonia heats at

unsafe rate the storage tanks could leak and/or explode. Thus, in addition to the need to use estate

property/cash collateral to preserve asset value, the Debtor requires continued use to ensure that

the Debtor’s facility is maintained in a safe and responsible manner.

       7.      Finally, as previously disclosed, during the months leading up to the Petition Date,

the Debtor, with the advice and aid of its investment banker, Gordian, conducted an extensive

marketing and sale process related to the Debtor’s assets. While the Debtor’s primary focus in

those efforts was to identify a purchaser to sell the Debtor’s assets as a going concern, the Gordian

process also attracted alternative bidders. As a result of the extensive progress and momentum

that the Gordian team has developed, the Debtor believes in its business judgment that maximum

value for the estate’s assets may be obtained at this time by moving for a quick auction of the

estate’s assets. The Debtor is preparing an emergency motion asking the Court to approve a sale

process and expects to have such a motion on file before the end of the day on January 28, 2019.

                             II. JURISDICTION AND VENUE

       8.      This Court has jurisdiction over these matters pursuant to 28 U.S.C. § 1334. This

is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper in this district pursuant to

28 U.S.C. §§ 1408 and 1409.



                                                 4
         Case 19-20020 Document 43 Filed in TXSB on 01/28/19 Page 5 of 6



       9.      The statutory predicates for the relief requested in this Motion are 11 U.S.C. §§

105, 361, 362, and 363, and Rules 2002, 4001, and 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”).

                                  III. RELIEF REQUESTED

       10.     By this Motion, pursuant to Bankruptcy Code §§ 105, 361, 362, and 363 and

Bankruptcy Rules 2002, 4001, and 9014, the Debtor requests that the Court enter an order

authorizing the Debtor’s continued use of estate property/cash collateral in order to (i) preserve

and sale the Debtor’s perishable inventory; (ii) maintain the Debtor’s facility in a safe and

responsible manner; and (iii) notice and conduct an immediate auction of substantially all of the

Debtor’s assets. The Debtor proposes to spend cash in accordance with the budget attached hereto

as Exhibit A for the next 2 weeks while preparing for the sale.

                                          IV. NOTICE

       11.     Notice of this Motion will be provided by email, when available, or by traditional

mail to: (a) the Office of the United States Trustee for the Southern District of Texas; (b) the

Debtor’s secured creditors; and (c) the parties listed on the Debtor’s master service list. The Debtor

submits that, in light of the nature of the relief requested, no other or further notice need be given.

                                          V.   PRAYER

       WHEREFORE, the Debtor respectfully request that this Court authorize, on an interim

basis, entry of an order granting emergency relief authorizing the continued use of estate

property/cash collateral and granting the Debtor such other and further relief as this Court may

deem just and proper.




                                                  5
        Case 19-20020 Document 43 Filed in TXSB on 01/28/19 Page 6 of 6



Respectfully submitted on the 28th day of January 2019.

                                           OKIN ADAMS LLP

                                           By:         /s/ David L. Curry, Jr.
                                                  Matthew S. Okin
                                                  Texas Bar No. 00784695
                                                  mokin@okinadams.com
                                                  David L. Curry, Jr.
                                                  Texas Bar No. 24065107
                                                  dcurry@okinadams.com
                                                  Ryan A. O’Connor
                                                  Texas Bar No. 24098190
                                                  roconnor@okinadams.com
                                                  1113 Vine St., Suite 240
                                                  Houston, Texas 77002
                                                  Tel: 713.228.4100
                                                  Fax: 888.865.2118

                                           PROPOSED ATTORNEYS FOR THE
                                           DEBTOR




                                              6
